internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-114993-01 date date re distributing controlled state n a b c d e f g h x y business year year plr-114993-01 date we respond to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated june and date the information submitted for consideration is summarized below distributing is a state n corporation that has outstanding e shares of class a voting common_stock which are owned by a f shares and b f shares and g shares of class b voting common_stock which are owned by c h shares and d h shares controlled will be a state n corporation formed to effectuate the proposed transaction controlled will have authorized i shares of dollar_figure par_value voting common_stock distributing has been engaged in business z since year and presently is engaged in that business through the ownership and operation of x and y distributing has owned and operated x since year distributing also has owned y since year but had leased y to an unrelated third party pursuant to a 10-year lease which ended date distributing has been operating y since that date financial information has been received which indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct of x for the past years and for y as an expansion of distributing’s business since date due to disagreements over the management operation and expansion of x a and b together with c and d have decided to divide distributing’s business_assets and liabilities and go their separate ways accordingly they propose the following transaction i ii distributing will transfer to the newly-formed controlled all of the assets and liabilities related to y the y assets in exchange distributing will receive all of the issued and outstanding shares of controlled voting_stock and the assumption by controlled of the liabilities associated with y the y liabilities and distributing then will distribute all of the shares of controlled stock to c and d in equal parts in exchange for all of their shares of distributing stock the taxpayers have made the following representations in connection with the proposed transaction a the fair_market_value of the stock of controlled received by c and d will be approximately equal to the fair_market_value of the distributing stock surrendered by c and d in the exchange plr-114993-01 b c d e f g h i no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business purposes to resolve shareholder disputes and different management plans by enabling the expansion of x without subjecting y to that liability and to eliminate any cross collateralization and additional business risks and contingent_liability of y for x debt the distribution of the stock of the controlled is motivated in whole or substantial part by one or more of these corporate business purposes distributing is not an s_corporation within the meaning of sec_1361 of the internal_revenue_code and immediately before the distribution distributing will be eligible to make an s_corporation_election pursuant to sec_1362 distributing and controlled may elect to be an s_corporation pursuant to sec_1362 after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled if such election is made there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted_basis and the fair_market_value of the assets plr-114993-01 transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred the investment_tax_credit previously computed with respect to any investment_credit_property including any building to which sec_47 applies that is transferred from distributing to controlled will be adjusted in the year of the transfer to reflect an early disposition of the property pursuant to sec_50 or or pursuant to sec_47 and as previously in effect if applicable or pursuant to any applicable successor statutes distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock there are no continuing planned or intended transactions between distributing and controlled following the distribution but any payments made in connection with all continuing transactions if any will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transaction within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled k l m n o p based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of the y assets in exchange for the stock of controlled and the assumption of the y liabilities followed by the distribution of all of the stock of controlled to c and d in exchange for all of the stock of distributing owned by such shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 plr-114993-01 no gain_or_loss will be recognized by distributing upon the transfer of the y assets to controlled solely in exchange for stock of controlled and the assumption of the y liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets in exchange for the stock of controlled sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled to c and d sec_361 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately before their transfer to controlled sec_362 the holding_period of the assets transferred to controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of c and d upon receipt of the controlled stock in exchange for their distributing stock sec_355 the basis of the controlled stock in the hands of c and d will be the same as the basis of the distributing stock surrendered by each of them in exchange therefor sec_358 the holding_period of the controlled stock received by c and d will include the holding_period of the distributing stock surrendered by each of them provided such stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 following distribution of the stock of controlled proper allocation of earnings_and_profits will be made among distributing and controlled in accordance with sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered plr-114993-01 by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s authorized representative sincerely yours associate chief_counsel corporate by filiz a serbes chief branch
